In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-16-00222-CR
                                  ________________________


                              TRAFTON RODGERS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 140th District Court
                                     Lubbock County, Texas
               Trial Court No. 2016-409,230; Honorable Jim Bob Darnell, Presiding


                                           June 17, 2016

                                  ORDER OF SEVERANCE
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Following pleas of guilty, Appellant, Trafton Rodgers, was convicted by the trial

court of two separate counts of aggravated assault with an affirmative finding on use of

a deadly weapon, to wit: a firearm.1 The trial court entered two separate judgments

assessing ten-year sentences in each and suspending imposition of sentence in favor of


      1
          TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
community supervision for ten years. The trial court signed two separate Trial Court’s

Certification of the Defendant’s Right to Appeal. By a single notice of appeal, Appellant

challenges his convictions.


      Because this appeal involves two separate judgments, for purposes of clarity, we

sua sponte sever this appeal into separate appellate cause numbers, one as to each

judgment.   Henceforth, the appeal of the judgment entered as to Count I will bear

appellate cause number 07-16-00222-CR, whereas the appeal of the judgment entered

as to Count II will bear appellate cause number 07-16-00223-CR. All filings, specifically

including the Clerk’s Record, Reporter’s Record and all briefing filed in cause number

07-16-00222-CR shall be considered as being filed in the companion case.


      It is so ordered.


                                                      Per Curiam


Do not publish.




                                           2